Citation Nr: 0507318	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
onychomycosis of the hands and feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for onychomycosis and 
assigned a non-compensable evaluation, effective from 
November 12, 2002.  The veteran submitted a  notice of 
disagreement with the initial disability evaluation in March 
2003, a statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.  By rating 
decision in August 2003, the RO increased the rating to10 
percent, also effective from November 12, 2002.

In June 2003, the veteran indicated that he desired to attend 
a hearing to be conducted by a Member or Members of the Board 
at the local RO.  In a document which was received at the RO 
in August 2003, the veteran indicated that he was withdrawing 
his request for a personal hearing.  


FINDING OF FACT

The veteran's service-connected onychomycosis of the hands 
and feet required systemic therapy for a total duration of 
six weeks or more, but not constantly.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7806, 7820 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to service connection for his bilateral knee 
disabilities.  The discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a December 2002 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v.  Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the December 2002 VCAA 
letter was sent to the appellant prior to the March 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, 
since the appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the December 2002 
VCAA letter was duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, 
the RO sent another VCAA letter in October 2003.

The Board also notes that letters dated in December 2002 and 
October 2003 implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Factual Background

The veteran's claim which initiated the current appeal was 
received in November 2002.

VA clinical records reveal that the veteran was prescribed 
Lamisil from July 2002 to December 2002.  A September 2002 VA 
clinical record includes the notation that the veteran had 
nail fungus.  Physical examination revealed distorted nails 
on the right hand.  The pertinent assessment was nail fungus 
per history.  

On VA examination skin examination in February 2003, it was 
noted that the veteran was being treated with Lidex and had 
been on it for approximately three months.  He reported 
improvement in his nail symptomatology with the treatment.  
Physical examination revealed onychomycosis of all the 
toenails.  None of the toenails was grossly thickened or 
misshapen but all had fungal involvement.  The skin on the 
feet was intact and there was no fungal involvement of the 
toe web spaces.  Physical examination of the hands revealed 
fungal involvement of all the fingernails on the right hand.  
The fingernails were breaking down on the ends of the nails.  
On the left hand, the index finger and thumb were involved 
with fungal infections.  The other nails appeared normal.  
The diagnosis was onychomycosis of the nails of the fingers 
and toes.  The examiner noted that the veteran was not 
disabled by the fungal infection as it was more of a 
nuisance.  

In a June 2003 statement, the veteran reported that he was 
being treated with Lamisil.  He indicated that his hands, 
feet and ankles were always tender and the nails on his big 
toes would not grow.  

At the time of a July 2003 VA examination, the veteran 
complained of tender feet.  The veteran had been on Lamisil 
which is a potentially systemic treatment but the drug had 
been discontinued due to improvement in the nails and the 
veteran's concerns about his liver.  The veteran felt that 
his onychomycosis caused tenderness in his feet.  The 
examiner opined that the onychomycosis was a annoyance 
without disability.  He noted that less than five percent of 
the body surface was affected.  Physical examination revealed 
that the hands were completely normal with the exception that 
the nail on both forefingers had chronic onychomycosis.  
There was onychomycosis in all the nails of the feet.  There 
was no active or residual onychomycosis anywhere on the feet 
other than the nails.  The veteran had developed chronic 
edema due to venous obstruction in the left lower extremity, 
below the knee, ankle and foot.  The examiner opined that the 
tenderness in the feet reported by the veteran was not due to 
the onychomycosis of the toenails but was due to plantar 
fasciitis and posterior tibial artery atherosclerotic 
occlusive disease.  The pertinent diagnoses were 
onychomycosis of both forefinger nails and all the toenails 
which was non-symptomatic and non-disabling.  

The most recent VA examination was conducted in September 
2004.  The veteran reported that he had been treated with a 
topical antifungal medication that he received while in the 
military but this did not diminish the symptomatology.  He 
was also prescribed Lidex, a topical steroid, in 2002.  He 
was on the Lidex for approximately six months without relief.  
He was also on oral Lamisil for six months but was taken off 
this medication by his private physician as he had completed 
an entire course of the medication without evidence of any 
improvement.  It was also noted that the veteran had been on 
oral steroids for approximately six months.  The veteran 
reported a slight lessening of the symptomatology while on 
the steroids and the Lamisil but the onychomycosis returned 
upon stopping the medication.  Physical examination revealed 
evidence of onychomycosis on the first, second, fourth and 
fifth fingers of the left hand and the first and second 
fingers of the right hand.  The bilateral first and fore 
fingers were noted to have complete loss of nails.  Physical 
examination of the right foot revealed significant 
onychomycosis on the first, second and third toes of the 
right foot and on the first and second toe of the left foot.  
The examiner noted that the veteran had been on numerous 
treatment regimes for prolonged periods of time, including 
topical and oral steroids and topical and oral anti-fungal 
agents.  The medications only temporarily relieved the 
chronic onychomycosis.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected onychomycosis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

There is no specific Diagnostic Code covering onychomycosis.  
"Onychomycosis" is a very common fungus infection of the 
nails causing thickening, roughness and splitting.  See 
Stedman's Medical Dictionary 1248 (26th ed. 1995).  
Diagnostic Code 7820, provides that infections of the skin 
not listed elsewhere (including fungal diseases), should be 
rated (as is relevant for this claim) under Diagnostic Code 
7806.

Diagnostic Code 7806, as in effect from August 30, 2002, 
provides that a 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12 month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  The highest rating of 60 percent is assigned 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.

At the time of the most recent VA examination in September 
2004, it was noted that the veteran's onychomycosis had been 
treated with topical and/or oral steroids for six months.  
Additionally, the examiner who conducted the July 2003 VA 
examination noted that the veteran had been prescribed 
Lamisil which the examiner noted is a potentially systemic 
treatment.  VA records reveal that the veteran was on Lamisil 
from July 2002 to December 2002.  As noted above, the rating 
criteria under Diagnostic Code 7806 provide that systemic 
therapy to control a skin disorder for a total duration of 
six weeks or more, but not constantly, over a 12-month 
period, is rated 30 percent disabling.  The Board finds that 
with resolution of reasonable doubt in the veteran's favor a 
30 percent disability rating is warranted for the 
onychomycosis of the hands and feet based on the presence of 
systemic therapy to control a skin disorder for a total 
duration of six weeks or more, but not constantly, over a 12-
month period.  The Board notes there is no competent evidence 
of record demonstrating that the veteran was constantly on 
systemic therapy during the past 12 month period.  
Additionally, there is no competent evidence of record 
demonstrating that the service-connected disability was 
manifested on more than 40 percent of the entire body or more 
than 40 percent of the exposed areas affected.  The examiner 
who conducted the July 2003 VA examination noted that less 
than five percent of the body surface was affected by the 
disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board notes that the appeal for a higher evaluation for 
onychomycosis arises from the initial rating decision which 
established service connection for the disability and 
assigned the non-compensable disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the current case, the Board finds the evidence of record 
demonstrates that the veteran met the criteria for a 30 
percent evaluation in 2002 and his claim was filed in 
November 2002.  The Board finds the 30 percent evaluation 
should be effective from the date of receipt of claim.  No 
staged rating need be applied.  




ORDER

Entitlement to a disability rating of 30 percent for 
onychomycosis of the hands and feet from November 12, 2002, 
is warranted.  To this extent, the appeal is granted subject 
to the laws and regulations governing monetary awards.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


